                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

TRUSTID, INC.,                                )
                                              )
               Plaintiff,                     )
                                              )
       V.                                     )       Civil Action No. 18-172-LPS
                                              )
NEXT CALLER, INC.,                            )
                                              )
                Defendant.                    )
                                              )
                                              )

                             REPORT AND RECOMMENDATION

       Presently pending before the Court in this suit is Defendant Next Caller, Inc. 's

("Defendant" or "Next Caller") motion seeking dismissal of Plaintiff TRUSTID, Inc. 's

("Plaintiff' or "TRUSTID") operative First Amended Complaint ("F AC"), filed pursuant to

Federal Rule of Civil Procedure 12(b)(6) (the "Motion"). (D.I. 25) With the Motion, Defendant

seeks dismissal of all of Plaintiffs claims in the FAC: ( 1) Plaintiffs claims for trade secret

misappropriation under the Federal Defend Trade Secrets Act ("DTSA") (Count II), the

Delaware Uniform Trade Secrets Act ("DUTSA") (Count III), and the Oregon Uniform Trade

Secrets Act ("OUTSA") (Count IV) (collectively, the "trade secret misappropriation claims");

(2) Plaintiffs claims for tortious interference with prospective economic advantage under

Delaware law (Count VII) and intentional interference with economic relations under Oregon

law (Count VIII) (collectively, the "interference claims"); (3) Plaintiffs claims for false

advertising in violation of the Lanham Act (Count IX) and the Delaware Uniform Deceptive

Trade Practices Act ("DUDTP A") (Count X) (collectively, the "false advertising claims"); and

(4) Plaintiffs claims for infringement of United States Patent Nos. 9,001,985 (Count I),

8,238,532 (Count V), and 9,871,913 (Count VI) (collectively, the "patent infringement claims").
(Id.) This Report and Recommendation will address the Motion as it relates to the non-patent

claims, 1 and with regard to those claims, recommends that the Motion be GRANTED-IN-PART

and DENIED-IN-PART.

I.     PROCEDURAL BACKGROUND

       Plaintiff filed this case on January 30, 2018, (D.I. 1), and thereafter filed the FAC on

April 13, 2018, (D.I. 16). Defendant filed the instant Motion on May 29, 2018, (D.I. 25), which

was fully briefed as of June 19, 2018, (D.I. 30). The Court, which has been referred the Motion

by Chief Judge Leonard P. Stark, (D.I. 20), heard oral argument on November 20, 2018.

II.    STANDARD OF REVIEW

       When presented with a Rule 12(b)(6) motion to dismiss for failure to state a claim, a

court conducts a two-part analysis. Fowler v. UPMC Shadyside, 578 F.3d 203,210 (3d Cir.

2009). First, the court separates the factual and legal elements of a claim, accepting "all of the

complaint's well-pleaded facts as true, but [disregarding] any legal conclusions." Id. at 210-11.

Second, the court determines "whether the facts alleged in the complaint are sufficient to show

that the plaintiff has a 'plausible claim for relief."' Id. at 211 (quoting Ashcroft v. Iqbal, 556

U.S. 662, 679 (2009)). "A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Iqbal, 556 U.S. at 678. In assessing the plausibility of a claim, the court

must "'construe the complaint in the light most favorable to the plaintiff, and determine whether,

under any reasonable reading of the complaint, the plaintiff may be entitled to relief."' Fowler,

578 F.3d at 210 (quoting Phillips v. Cty. ofAllegheny, 515 F.3d 224,233 (3d Cir. 2008)).




               The Court will address the Motion as it relates to the patent infringement claims
in a forthcoming Report and Recommendation.
III.   DISCUSSION

       Below the Court will first address the trade secret misappropriation and interference

claims. Thereafter, it will discuss the,false advertising claims.

       A.      Trade Secret Misappropriation and Interference Claims

       With regard to the trade secret misappropriation and interference claims, Defendant

argues that all of the claims were brought "in the wrong forum" and that several were brought

"under the wrong law[.]" (D.I. 26 at 3) The argument is premised on the content of paragraph 9

of a Referral Agreement ("the Agreement") that the parties entered into in December 2016. 2

This paragraph reads as follows:

               9. Governing Law. This Agreement shall be governed in all
               respects by the laws of Oregon. Any dispute that may arise in
               connection with the interpretation or implementation of this
               Agreement shall be submitted to a court of competent jurisdiction
               located in Colorado.

(D.I. 16, ex. 1 at 4) Defendant's primary argument is that Paragraph 9's second sentence (the

"forum selection clause") should be interpreted to mean that the trade secret misappropriation

and interference claims may only proceed in courts located in Colorado (and thus, that they must

be dismissed from this suit). (See D.I. 26 at 3) 3 The Court agrees. 4




       2
               Plaintiff included the Agreement as Exhibit 1 to the FAC. (D.I. 16, ex. 1)
       3
                A Rule l 2(b)( 6) dismissal is a permissible means of enforcing the forum selection
clause at issue. Cf Salovaara v. Jackson Nat. Life Ins. Co., 246 F.3d 289, 297-300 (3d Cir.
2001).
       4
               In light of the Court's decision, it need not and will not address Defendant's
argument that some of these claims were brought under the "wrong law"-i.e., that they should
only be brought under the laws of Oregon.
                                                   3
        With regard to the trade secret misappropriation claims, these are claims that, inter alia,

"arise in connection with the interpretation ... of [the] Agreement[.]" 5 In pleading the elements

of the various trade secret misappropriation claims, Plaintiff asserts, inter alia, that: (1) certain

"customer lists, pricing information, technical information, value analyses, and sales and

marketing materials" that Defendant allegedly misappropriated amount to "confidential

information" that "constitute[s] trade secrets[,]" (D.I. 16 at ,r,r 57, 73, 88) 6 ; and (2) that

Defendant misappropriated those trade secrets, in that Defendant had a duty to maintain the

confidentiality of this information, but failed to do so, (id. at ,r,r 60, 62, 76, 78, 91, 93). 7 And, in

order to explain why both of these things are so, Plaintiff invites the reader to examine and

interpret the words of the Agreement. For example, in the FAC, Plaintiff explains that the

Agreement included a definition of "confidential information[,]" and that this definition was

broad enough to encompass the customer lists, pricing information, technical information, value

analyses, and sales and marketing materials at issue. (Id. at ,r,r 23-24 (quoting Section 8,

paragraph 1 of the Agreement)) And in articulating how it is that the Defendant had a "duty" to

maintain the confidentiality of this information, the FAC explains that, in the Agreement,


        5
                The parties both agree that whether the forum selection clause covers the trade
secret misappropriation claims and interference claims is purely a legal issue that the Court can
decide at the pleadings stage.
        6        The DTSA defines a "'trade secret"' to be certain information that its owner has
"taken reasonable measures to keep ... secret[.]" 18 U.S.C. § 1839(3)(A). Similarly, the
DUTSA and OUTSA both define trade secrets to be "information ... that ... [i]s the subject of
efforts that are reasonable under the circumstances to maintain its secrecy." DEL. CODE ANN. tit.
6, § 2001(4); OR. REV. STAT. ANN. § 646.461(4).
        7
                The DTSA, DUTSA and OUTSA all explain that a party misappropriates a trade
secret when it knows that it has a "duty" to maintain the secrecy of the trade secret or limit the
use of the trade secret and yet nevertheless discloses the trade secret. 18 U.S.C. § 1839(5)(B);
DEL. CODE ANN. tit. 6, § 2001(2); OR. REV. STAT. ANN. § 646.461(2).
                                                    4
Defendant specifically p~omised to keep this information close to the vest. (Id. at ~ 24 (quoting

Section 8, paragraph 4 of the Agreement) (stating Defendant "agreed (i) not to make TRUSTID's

confidential information 'available in any form to any third party' and (ii) not to use TRUSTID's

confidential information 'for any purpose other than in the performance of the referral

agreement[]"); see also, e.g., id. at~~ 60, 62 (Plaintiff pleading that Defendant improperly

obtained, used and disclosed Plaintiffs trade secrets "in violation of [Defendant's] own duties,

including but not limited to those provided in the referral agreement")) In these ways, Plaintiff

made it clear that the Court must interpret the Agreement in order to understand how the trade

secret misappropriation claims have arisen. See TK Prods., LLC v. Buckley, Case No. 3: 16-cv-

803-SI, 2016 WL 7013470, at *5 (D. Or. Nov. 29, 2016) (finding that a forum selection clause

that stated that it applied to disputes arising "hereunder" applied to disputes requiring an

interpretation of the contract that contained the forum selection clause, and concluding that the

parties' trade secret misappropriation dispute implicated the clause, where "the source of

Defendants' duty to maintain the secrecy of [Plaintiffs] alleged trade secrets cannot be

established-at least as alleged in the Complaint-without reference to the Agreement[]").

       With regard to the interference claims, these are claims that "arise in connection with the

... implementation of' the Agreement. This contractual language is very broad. Cf Simula,

Inc. v. Autoliv, Inc., 175 F.3d 716, 720 (9th Cir. 1999) (finding that courts interpret the

contractual term "arising in connection with" in arbitration clauses expansively, and concluding

that the term "reaches every dispute between the parties having a significant relationship to the

contract and all disputes having their origin or genesis in the contract[]"). 8 Moreover, the



       8       The parties agree that federal law controls the interpretation of the forum selection
clause, and they primarily cited to case law from the Ninth Circuit and from district courts within
                                                 5
parties' contractual relationship (via the Agreement) was the mechanism by which Plaintiff

provided Defendant with certain "pricing information and marketing plans[.]" (D.I. 16 at ,r,r 130,

141) And in the interference claims, Plaintiff alleges Defendant used that very information to

interfere with Plaintiffs ability to obtain a contract with a third-party bank. (Id. at ,r,r 123-43)

Thus, this form of interference is pleaded to have arisen "in connection with" the

"implementation" of the Agreement.

        Therefore, because all of the trade secret misappropriation and interference claims

involve "dispute[s]" that implicate the forum selection clause, they must be pursued in the courts

of Colorado and should be dismissed from this case. 9

        B.      False Advertising Claims

        In Counts IX and X, Plaintiff alleges Defendant violated the Lanham Act's and

DUDTPA's proscriptions against false advertising. (D.I. 16 at ,r,r 144-61); see also Reybold Grp.

of Companies, Inc. v. Does 1-20, 323 F.R.D. 205, 209-10 (D. Del. 2017) (noting that to make out

a false advertising claim under the Lanham Act, a plaintiff must allege that the defendant made

false or misleading statements as to the defendant's own product or another product); Schering-

Plough Healthcare Prods., Inc. v. Neutrogena Corp., Civ. No. 09-642-SLR, 2010 WL 1992247,




that Circuit. Regardless of whether the Ninth Circuit's law controls here, because both parties
agree that this case law is persuasive authority, the Court will utilize it in resolving this dispute.
       9
                At oral argument, Plaintiff appeared to assert that even if Defendant's
interpretation of the forum selection clause was correct, it could not lead to dismissal of the
claim under the DTSA ( Count II) because that is a federal claim. However, in its opening brief,
Defendant explicitly argued that the forum selection clause applied to Count II, as well as to the
state law trade secret misappropriation claims. (D.I. 26 at 7) In its answering brief, Plaintiff did
not address Defendant's arguments in this regard. Plaintiff thus has waived any arguments to the
contrary. See TSMC Tech., Inc. v. Zand, LLC, Civil Action No. 14-721-LPS-CJB, 2014 WL
7251188, at *7 n.8 (D. Del. Dec. 19, 2014).
                                                   6
at *4 (D. Del. May 18, 2010) (stating that false advertising violates the DUDTPA). Defendant

argues that Plaintiff has not pleaded sufficient facts to demonstrate how any of its advertising

conduct amounts to making "false" statements regarding Defendant's own products. (D.I. 26 at

8)

       In the FAC, Plaintiff alleged that it "invested significant time and millions of dollars to

test, measure, and validate the performance of its [own anti-spoofing and caller-authentication]

technologies[,]" and that such ''technologies can [only] be reliably tested ... in real-world

situations[.]" (D.I. 16 at 'if 14) Because of its investment of time and resources over many years,

Plaintiff was able to "accurately state[] that its solutions (i) saved customers $0.50 per call, (ii)

achieved a 10% increase in IVR containment, and (iii) saved 30 seconds per call." (Id. at 'if 18)

In the false advertising claims, Plaintiff alleges that Defendant made the false statement that

Defendant's own "caller-authentication system has the capabilities to 'increase 10% IVR

Containment Rate,' '[s]ave $0.50 per call,' and 'save 30 secs handle time."' (Id. at 'if 145)

Plaintiff asserts that these statements must be false because Defendant did not do any gathering

of"statistical evidence to substantiate [these] claims"; instead, Defendant simply copied

Plaintiffs own assertions about Plaintiff's products and told the world that those same benefits

could be achieved via use of Defendant's product. (Id. at ,r,r 146, 154; see also id. at 'if 32

("Instead of testing and validating the effectiveness of its services, Next Caller simply copied

TRUSTID's performance capabilities, parroting them on its own website."))

       This issue is close, as the line between claims of "possible" wrongdoing and "plausible"

wrongdoing can sometimes seem a fine one. But it strikes the Court that, if Plaintiffs

allegations are true (which the Court must presume them to be in resolving this Motion), then

they plausibly assert that false advertising has occurred. It seems likely that a party who makes

                                                   7
claims about its own product's attributes-without ever taking any steps to confirm whether

those claims are true, and instead simply parroting assertions that its competitor made about the

competitor's own products-is making false statements about its product. (See D.I. 28 at 10)

IV.    CONCLUSION

       For the foregoing reasons, the Court recommends that Defendant's Motion be

GRANTED to the extent it seeks dismissal of Plaintiffs trade secret misappropriation and

interference claims (Counts II, III, IV, VII, VIII) and DENIED with respect to the false

advertising claims (Counts IX, X).

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions may result in the

loss of the right to de nova review in the district court. See Henderson v. Carlson, 812 F.2d 874,

878-79 (3d Cir. 1987); Sincavage v. Barnhart, 171 F. App'x 924,925 n.1 (3d Cir. 2006).

       The parties are directed to the Court's Standing Order for Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court's website,

located at http://www.ded.uscourts.gov.

       Because this Report and Recommendation may contain confidential information, it has

been released under seal, pending review by the parties to allow them to submit a single, jointly

proposed, redacted version (if necessary) of the Report and Recommendation. Any such

redacted version shall be submitted no later than November 29, 2018, for review by the Court,

along with a motion for redaction that includes a clear, factually detailed explanation as to why

disclosure of any proposed redacted material would "work a clearly defined and serious injury to

                                                 8
the party seeking closure." Pansy v. Borough ofStroudsburg, 23 F.3d 772, 786 (3d Cir. 1994)

(internal quotation marks and citation omitted). The Court will subsequently issue a publicly-

available version of its Report and Recommendation.



Dated: November 26, 2018

                                                    Christopher J. Burke
                                                    UNITED STATES MAGISTRATE JUDGE




                                                9
